Title: From Benjamin Franklin to James Logan, 29 January 1750
From: Franklin, Benjamin
To: Logan, James


Sir
Monday Jany 29. 1750
Enclosed I send you a Copy of the Constitution of the Academy. Your agreeing to be one of the Trustees gave great pleasure to all concerned. I shall wait on you with Mr. Kalm on Wednesday next, if the Weather be tolerable, and nothing extraordinary prevents.
I am with great respect Sir Your Affectionate humble Servant
B. Franklin
To the Hon. James Logan Esqr. Stenton.
